Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Luburic (US 2018/0273258).
Luburic discloses a package, comprising: a container having a floor and a side wall that cooperate to form a product storage region; and a lid having a top that is movable between a closed position in which the cover is at least partially blocking access to the product storage region, and an open position in which the cover is at least partially moved away from the closed position such that the product storage region is accessible by a user; wherein the lid includes at least one depressible tab (lift 
Re claims 2, 3, 11 and 12, container flange is satellite ring 114 and scoop (upper surface 119 and front surface 118 with lift tab holes 204).  
Re claim 4, as shown below in annotated Fig. 6 of Luburic, the scoop which extends across the width of the front side includes an angled inner surface to guide the depressible tab into the locked state of Fig. 6.



    PNG
    media_image1.png
    907
    802
    media_image1.png
    Greyscale


Re claims 5, 6, 13 and 14, the lid is held on the container and pivoted into position by one or more hinges 302 as shown in Fig. 4 of Luburic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luburic in view of Laib (US 5551591).
Luburic fails to disclose a removable shelf member.  Laib teaches a removable shelf member (partition 16 with support platform 46) with shelf side wall (handle panel 52) and a first shelf (portion of support platform 46 extending from one side of panel 52) and a second shelf (portion of support platform 46 extending from other side of panel 52).  The second shelf is spaced apart from the first shelf by the thickness of the panel 52.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a removable shelf member as taught by Laib to the package of Luburic to provide assistance in retrieving items from bottom of package without reaching into the container to prevent contamination and to provide easier retrieval.
Re claim 19, the pull tab is the upper semicircle shaped portion of panel 52.

Claims 7-9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luburic in view of Adams (US 2012/0241464).
Luburic fails to disclose a removable shelf member.  Adams teaches a container with a carousel 53 that defines a removable shelf member mounted within the container.  Adams’ shelf member is selectively insertable and removable, includes a shelf member sidewall (inner wall) and first and second shelves extending outwardly from the shelf member sidewall in the same direction.  It would have been .

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luburic in view of Angelucci et al. (US 2011/0259783) (Angelucci).
Luburic discloses the package and all of the elements, but fails to disclose the positioning of the first and second tabs on opposite sides and, as required in claim 14, the hinge disposed on a third side interposed between the first and second sides.  Luburic does have first and second tabs both positioned on a front side at opposite ends.  Angelucci teaches a lid with locking or latching at two opposite first and second sides and the hinge on a third side interposed between the first and second sides.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the positioning of the hinge and tabs and to add further tabs as necessary as taught by the arrangement of Angelucci (at two opposite first and second sides and the hinge on a third side interposed between the first and second sides) to provide proper attachment at positions or points wherein the lid is to be connected to the container body so that the lid is closed securely to prevent open gaps at the lid/body which could leak content or look misaligned.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luburic in view of Angelucci as applied to claim 10 above, and further in view of Laib.
The combination fails to disclose a removable shelf member.  Laib teaches a removable shelf member (partition 16 with support platform 46) with shelf side wall (handle panel 52) and a first shelf (portion of support platform 46 extending from one side of panel 52) and a second shelf (portion of .

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luburic in view of Angelucci as applied to claim 10 above, and further in view of Adams.
The combination fails to disclose a removable shelf member.  Adams teaches a container with a carousel 53 that defines a removable shelf member mounted within the container.  Adams’ shelf member is selectively insertable and removable, includes a shelf member sidewall (inner wall) and first and second shelves extending outwardly from the shelf member sidewall in the same direction.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add a removable shelf member as taught by Adams to the package of Luburic to provide assistance in retrieving items from bottom of package without reaching into the container to prevent contamination and to provide easier retrieval.

Response to Arguments
Applicant's arguments filed January 31, 2021 have been fully considered but they are not persuasive. 
Re claims 1-6, The “held and operated” language doesn’t define over Luburic.  The actions of held and operated are treated as different operations that do not occur simultaneously.  “Grab the tub with a single hand” as stated in paragraph 57 of Luburic is sufficient evidence of held.  The operation of unlocking a tab or lifting or rotating the lid are also entirely possible by one hand.

Applicant’s arguments, see remarks, filed January 13, 2021, with respect to the rejection(s) of claim(s) 7-17 and 20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn or modified by making new grounds of rejection.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733